Citation Nr: 0710494	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his minister


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned at a Board 
videoconference hearing in September 2005.  A transcript of 
that hearing is associated with the claims folder.


FINDING OF FACT

There is no evidence of hepatitis C in service or for many 
years thereafter and no competent evidence of a nexus between 
hepatitis C and the veteran's period of active service.  

CONCLUSION OF LAW

Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that service connection may not be 
established on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service medical records are negative for any 
finding or diagnosis of hepatitis.  There is no indication 
that the veteran received a blood transfusion or other 
medical care that involved any invasive procedure in service.     

Post-service records show no evidence or allegation that the 
veteran was diagnosed as having hepatitis C until about 2001, 
many years after his separation from service in 1974.  
Therefore, service connection is not established based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board also notes that a June 2002 VA gastroenterology 
consultation report listed intravenous drug use (30 years 
ago) and tattoos (8 years ago) as risk factors for the 
veteran's hepatitis C.  In his September 2005 Board 
videoconference hearing, the veteran vehemently denied any 
intravenous drug use, but admitted to getting a tattoo after 
service.  

Moreover, there is no competent evidence of a nexus between 
the hepatitis C and the veteran's period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence or 
opinion that establishes a relationship between the disease 
and service.  Absent such evidence, the claim for service 
connection must be denied.  

The veteran essentially contends that his hepatitis C is 
related to service.  More specifically, the veteran asserts 
that there were four possible etiologies of his hepatitis, 
all four of which occurred during service.  The veteran 
relates that on several occasions he was given immunizations 
from an air gun without sterilization.  The veteran also 
indicated that he shared razors in the field.  He asserts 
that he was exposed to the blood of other wounded soldiers 
during combat situations in Vietnam.  Finally, the veteran 
testified at his September 2005 videoconference hearing that 
he had unprotected sex on several occasions while in service.  
However, the veteran has not provided, and the Board is not 
aware of, any medical evidence in support of his contention 
that these alleged activities are connected to his current 
hepatitis C.  The veteran's personal opinion on the subject, 
which is proffered without the benefit of medical education 
or training, is not competent evidence required to establish 
service connection.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu.

In summary, the Board finds that both service medical records 
and post-service medical records provide evidence against 
this claim and that the preponderance of the evidence is 
against service connection for hepatitis C.  38 U.S.C.A. § 
5107(b).  Absent competent evidence of hepatitis C in service 
or a nexus between the disease and service, the evidence is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
October 2003, as well as in the August 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2004 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was informed to bring any additional evidence he 
wished to offer in connection with his claim to his September  
2005 videoconference hearing by letter dated August 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, although the veteran was not 
explicitly notified about disability ratings and effective 
dates as they pertain to his claims, these issues are 
rendered moot by the fact that the Board has decided that 
entitlement to service connection for the veteran's hepatitis 
C is not warranted.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional VA treatment records and lay evidence in the form 
of his own written statements and oral testimony at his 
September 2005 Board videoconference hearing.  

While the veteran has not been afforded a VA examination in 
connection with his claim for service connection for 
hepatitis C, the Board is of the opinion that such an 
examination is unnecessary to make a decision in this case.  
A medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

In this case, while the record clearly reflects that the 
veteran currently has hepatitis C, there is absolutely no 
evidence beyond the veteran's own contentions that he 
suffered an event, injury or disease in service that resulted 
in his currently diagnosed hepatitis C, nor is there any 
competent medical evidence that the veteran's hepatitis C is 
in any way associated with an established event, injury or 
disease in service. 

Although the veteran indicated on his October 2004 VA Form 9 
his belief that the RO decided his claims incorrectly due to 
a lack of records and information, he does not provide any 
specific examples of missing records that pertain to his 
hepatitis C claim.  As such, the Board is satisfied that the 
duty to assist has been met in regard to the veteran's 
hepatitis C claim.  38 U.S.C.A. § 5103A.


ORDER

Service connection for hepatitis C is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).    

Review of the claims folder reveals a current diagnosis of 
PTSD.  However, there is no evidence confirming that the 
veteran engaged in combat with the enemy.  Therefore, there 
must be credible supporting evidence that his alleged in-
service stressors actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In his September 2005 videoconference hearing 
testimony, the veteran provided the requisite specific 
information necessary to verify the occurrence of two 
described in-service stressors.  However, the RO has not made 
any attempt to verify those stressors.  In order to address 
this deficiency, a remand is required.    

In the event that credible supporting evidence that the 
veteran's in-service actually occurred is found, then a VA 
examination is needed to confirm the propriety of the 
veteran's PTSD diagnosis by a psychiatrist and to assess 
whether that diagnosis is related to the verified in-service 
incidents.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Armed 
Services Center for Unit Records Research 
(USASCURR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  It 
should provide that office with a copy of 
the veteran's DD Form 214, his personnel 
file, and a transcript of the veteran's 
September 2005 videoconference hearing 
testimony in which he identifies two 
possible in-service stressors with 
specificity.  For the relevant time 
period, the summer of 1971, the veteran 
was assigned to Administrative Company, 
215th Composite Service Battalion, 3rd 
Brigade.  His primary specialty was listed 
as wheel vehicle mechanic.

The RO should prepare a summary of all of 
the claimed stressors reported by the 
veteran which may be verifiable which are 
associated with episodes during service.  
That summary should be sent to USASCRUR.  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.

The RO should ask USASCURR to attempt to 
verify the following stressors:

(a) Destruction of the post exchange (PX) 
compound at the U.S. Army installation at 
Long Binh by hostile forces in summer of 
1971; and 

(b) Enemy offensive and/or mortar attacks 
upon the U.S. Army installation at Long 
Binh in the summer of 1971.

2.  After receiving a response from 
USASCURR, the RO should determine whether 
any alleged in-service stressor has been 
verified.  If so, the RO should arrange 
for a psychiatric examination to determine 
whether the veteran's currently diagnosed 
PTSD is related to any verified  in-
service stressor.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  Any opinion 
concerning the etiology of the PTSD should 
include a complete explanation.  If the 
examiner is unable to offer the requested 
opinion without resorting to speculation, 
the examination report should so state.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).    




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


